Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C.  Rhee et al. (US 2016/0190105 A1) in view of Choi et al. (US 2008/0283998 A1).
Regarding independent claim 1: Rhee teaches (e.g., Figs. 10-17; see below annotated Fig. 17) a display device, comprising: 
a first light-emitting diode ([0152] and [0154]: 11001, labeled B) comprising: 
a first conductive pad ([0173]-[0174]: 1150); 

a first semiconductor layer ([0163]: 1130) disposed on the first conductive pad (1150);
a second semiconductor layer ([0164]: 1110) disposed on the first semiconductor layer (1130),
wherein the first conductive pad (1150) and the second conductive pad (1140) are arranged along a first direction (horizontal direction from left to right); and 
a first light-emitting portion ([0163] and [0169]: 1120) disposed between the first semiconductor layer (1130) and the second semiconductor layer (1110); 
a second light-emitting diode ([0152] and [0154]: 11002, labeled G) comprising: 
a third conductive pad ([0173]: 1140 of corresponding light emitting diode labeled G);
a fourth conductive pad ([0173]-[0174]: 1150 of light emitting diode label G); adjacent to the third conductive pad; 
a third semiconductor layer ([0163]: 1130) disposed on the third conductive pad; 
a fourth semiconductor layer ([0164]: 1110) disposed on the third semiconductor layer (1130); and 
a second light-emitting portion ([0163] and [0169]: 1120) between the third semiconductor layer (1130) and the fourth semiconductor layer (1110),
wherein a distance between the first conductive pad ([0173]-[0174]: 1150 of light emitting diode label B) and the third conductive pad ([0173]-[0174]: 1140 of light emitting diode label G) is less than a distance between the second conductive 
Rhee does not expressly teach that
wherein the third conductive pad and the fourth conductive pad are arranged along a second direction different from the first direction.
Choi teaches (e.g., Figs. 1-3 and 13-14, [0027]-[0028]) a display device, comprising a third conductive contact and a fourth conductive contact,
wherein the third conductive contact ([0043]: 106) and the fourth conductive contact ([0043]: contact 106 above third contact) are arranged along a second direction (vertical direction arranged third and fourth conductive contact) different from the first direction (horizontal direction, from left to right).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Rhee, the device wherein the third conductive contact and the fourth conductive contact are arranged along a second direction different from the first direction, as taught by Choi and arrive at “wherein the third conductive pad and the fourth conductive pad are arranged along a second direction different from the first direction” due to the conductive contact being inherently connected to the device pad or electrode, for the purpose of increasing device connection design flexibility and optimize conductive pad position layout.


    PNG
    media_image1.png
    684
    971
    media_image1.png
    Greyscale

Regarding claim 3: Rhee and Choi teach the claim limitation of the display device as claimed in claim 1, on which this claim depends,
wherein the first light-emitting portion emits a first light (Rhee: [0160]-[0161 ]: B), the second light-emitting portion emits a second light (Rhee: [0160]-[0161 ]: G), and the first light and the second light are different colors (Rhee: [0127] and [0146]). 
Regarding claim 4: Rhee and Choi teach the claim limitation of the display device as claimed in claim 1, on which this claim depends, 
wherein the first light-emitting diode and the second light-emitting diode are disposed corresponding to a pixel of the display device (Rhee: [0154]: pixel region P).
Regarding claim 4: Rhee and Choi teach the claim limitation of the display device as claimed in claim 1, on which this claim depends,

Regarding claim 6: Rhee and Choi teach the claim limitation of the display device as claimed in claim 5, on which this claim depends, wherein the substrate further comprises:
a plurality of bonding pad groups (Rhee: [0154]: 1011) disposed on the substrate,
wherein the plurality of bonding pad groups are disposed corresponding to the pixel (Rhee: [0154], [0157] and [0161]: P), 
the first light-emitting diode is bonded to one of the plurality of bonding pad groups, and the second light-emitting diode is bonded to another of the plurality of bonding pad groups (Rhee: [0154]: 1011). 	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (US 2016/0190105 A1) in view of Choi et al. (US 2008/0283998 A1) as applied above and further in view of Lowenthal et. al. (US 2014/0231834 A1).
Regarding claim 2: Rhee and Choi teach the claim limitation of the display device as claimed in claim 1, on which this claim depends, 
wherein the first light-emitting portion emits a first light (Rhee: [0160]-[0161 ]: B), the second light-emitting portion emits a second light (Rhee: [0160]-[0161 ]: G). 
Rhee as modified by Choi does not expressly teach that the first light and the second light are the same color. 

wherein the first light and the second light are the same color ([0064] and [0072]: the exiting light is of the color of the phosphor; the light output is combined from the first light and the same light; there is a single color light output). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the first light and second light of Rhee as modified by Choi, such that the first light and the second light are the same color, as taught by Lowenthal, so as to obtain a better color uniformity (Lowenthal: [0064]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (US 2016/0190105 A1) in view of Choi et al. (US 2008/0283998 A1) as applied above and further in view of McGroddy et al. (US 9,583,466 B2).
Regarding claim 5: Rhee teaches the claim limitation of the display device as claimed in claim 4, on which this claim depends, further comprising: a substrate ([0130]: 1010), and
the first light-emitting diode and the second light-emitting diode ([0160]-[0161 ]: light-emitting diode in B and G) are disposed on the substrate (1010).

McGroddy teaches (e.g., Figs. 16A-16D) a display device comprising a substrate; wherein the substrate comprises a driving circuit ([0014], [0081]: T2/312), and a first light-emitting diode and the second light-emitting diode are electrically connected to the driving circuit ([0081] and [0085]: first and second light emitting diodes LEDs 156 are connected to driving circuit).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Rhee as modified by Choi, the substrate comprises a driving circuit, and wherein the first light-emitting diode and the second light-emitting diode are electrically connected to the driving circuit, as taught by McGroddy, so as to efficiently drive the light emitting diodes and thus the display device.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (US 2016/0190105 A1) in view of Choi et al. (US 2008/0283998 A1) as applied above and further in view of Takahashi et al. (US 2004/0056357 A1).
Regarding claim 7: Rhee and Choi teach the claim limitation of the display device as claimed in claim 6, on which this claim depends.
Rhee as modified by Choi does not expressly teach that at least one of the plurality of bonding pad groups is not bonded with any light-emitting diodes. 

wherein at least one of the plurality of bonding pad groups ([0084]: 12) is not bonded with any light-emitting diodes ([0084]: 13, top view shows many pads 12 not bonded with any light-emitting diodes). 
It would have been obvious to a person of ordinary skill at the time of the effective filing date to modify the bonding pad groups of Rhee as modified by Choi, such that at least one of the bonding pad groups is not bonded with any light-emitting diodes, as taught by Takahashi, so as provide the flexibility of integrating a plurality of light-emitting diodes allowing for the higher light flux, and also provide redundancy for open connections, thus improving reliability of the light-emitting diodes. 
Regarding claim 9: Rhee and Choi teach the claim limitation of the display device as claimed in claim 1, on which this claim depends. 
Rhee as modified by Choi does not expressly teach that wherein the first light-emitting diode further comprises: a fifth conductive pad, and a third light-emitting portion disposed on the fifth conductive pad.
Takahashi teaches (e.g. Fig. 10) a display device comprising a group of bonding pads ([0084]: 12),
wherein a fifth conductive pad ([0084]: 12), and a third light-emitting portion ([0084]: 13) ([0084]: 12, there are at least a third light-emitting portion) disposed on the fifth conductive pad.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the bonding pad groups of Rhee as modified by Choi, .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (US 2016/0190105 A1) in view of Choi et al. (US 2008/0283998 A1) as applied above and further in view of Okuyama et al. (US 2012/0169786 A1).
Regarding claim 8: Rhee and Choi teach the claim limitation of the display device as claimed in claim 1, on which this claim depends, further comprising: 
a third light-emitting diode (Rhee: [0146], [0150] [0163] and [0169]: 1130, light-emitting diode in the red region).
Rhee as modified by Choi does not expressly teach that wherein the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode are arranged in a triangle.
Okuyama teaches (e.g., Fig. 24) a display device comprising a first light-emitting diode ([0112]: 10B/10), a second light-emitting diode ([0112]: 10G/10), and a third light-emitting diode ([0112]: 10R/10); 
wherein the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode are arranged in a triangle ([0112]: light emitting diodes 10B, 10G,10R are arranged in a triangle).


Response to Arguments
Applicant’s arguments filed on 12/24/2020 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection has been made in view of the new amendment entered, which warrant a change in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826